Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of September 29, 2009 (the
“Amendment”) is entered into among Spark Networks Limited, a company organized
under the laws of England and Wales (the “Borrower”), Sparks Networks, Inc., a
Delaware corporation (the “Parent”), the Subsidiary Guarantors, the Lenders
party hereto and Bank of America, N.A., as Administrative Agent. All capitalized
terms used herein and not otherwise defined herein shall have the meanings given
to such terms in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Parent, the Lenders and Bank of America, N.A., as
Administrative Agent entered into that certain Credit Agreement dated as of
February 14, 2008 (as amended and modified from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower and the Parent have requested that the Lenders amend the
Credit Agreement as set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments. The Credit Agreement is hereby amended as follows:

(a) The definition of “Aggregate Commitments” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Aggregate Commitments” means the Commitments of all the Lenders. The amount of
the Aggregate Commitments in effect on the First Amendment Effective Date is
TWENTY-FIVE MILLION DOLLARS ($25,000,000).

(b) The pricing grid in the definition of “Applicable Rate” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

Applicable Rate

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Commitment Fee

 

Eurodollar Rate +

Letter of Credit

Fees

 

Base Rate +

I

  <1.00 to 1.00   0.250%   1.75%   0.75%

II

 

<1.50 to 1.00 but

³ 1.00 to 1.00

  0.250%   2.00%   1.00%

III

  ³ 1.50 to 1.00   0.375%   2.50%   1.50%

(c) The definition of “Restricted Payments” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Parent or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).



--------------------------------------------------------------------------------

(d) The following definitions of “Assumed Amortization”, “CMLTD”, “Consolidated
Cash Taxes”, “Consolidated Fixed Charge Coverage Ratio”, “Consolidated Fixed
Charges” and “First Amendment Effective Date” are hereby added to Section 1.01
of the Credit Agreement in the appropriate alphabetical order to read as
follows:

“Assumed Amortization” means, as of any date of determination, the result
obtained by multiplying the sum of the Outstanding Amount of Committed Loans
plus the Outstanding Amount of L/C Obligations plus the Outstanding Amount of
Swing Line Loans as of such date by 12.5%.

“CMLTD” means scheduled maturities of long-term Indebtedness (including Capital
Leases) of the Parent and its Subsidiaries arising for the 12 months following
the date of determination, as determined in accordance with GAAP. CMLTD shall
not include any balances related to Borrowings under this Agreement.

“Consolidated Cash Taxes” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the aggregate of all federal, state and
local income taxes paid in cash (or otherwise satisfied or offset by a refund or
overpayment in excess of $300,000 related to a prior period) during such period.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated Adjusted EBITDA for
the period of the four consecutive fiscal quarters most recently ended less
(ii) Consolidated Cash Taxes for such period less (iii) capital expenditures, as
determined in accordance with GAAP, made by the Parent, the Borrower or any of
their respective Subsidiaries during such period less (iv) earn-out payments in
connection with the acquisition of assets made in cash or Cash Equivalents
during such period to the extent not deducted in calculating Consolidated Net
Income to (b) Consolidated Fixed Charges.

“Consolidated Fixed Charges” means, as of any date of determination, for the
Parent and its Subsidiaries on a consolidated basis, an amount equal to the sum
of (a) Consolidated Interest Charges for the period of the four consecutive
fiscal quarters most recently ended plus (b) CMLTD plus (c) the amount of
redemptions/repurchases of Equity Interests by the Parent pursuant to
Section 7.06(e) during the period of the four consecutive fiscal quarters most
recently ended plus (d) Assumed Amortization.

“First Amendment Effective Date” means September 29, 2009.

(e) Section 7.12 of the Credit Agreement is hereby amended to read as follows:

7.12 Financial Covenants.

(a) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
at any time during any period of four fiscal quarters of the Parent ending on
the last day of each fiscal quarter set forth below to be greater than the ratio
set forth below opposite such fiscal quarter:



--------------------------------------------------------------------------------

Four Fiscal Quarters Ending

 

Maximum

Consolidated Leverage Ratio

Closing Date through December 31, 2009

  2.00 to 1.00

March 31, 2010 and each fiscal quarter thereafter

  1.50 to 1.00

(b) Minimum Consolidated Adjusted EBITDA. Permit the Consolidated Adjusted
EBITDA for each period of four consecutive fiscal quarters of the Parent ending
on the last day of each fiscal quarter set forth below to be less than the
corresponding amount set forth below:

 

Four Fiscal Quarters Ending

 

Minimum

Consolidated Adjusted EBITDA

Closing Date through September 30, 2008

  $12,000,000

December 31, 2008 through June 30, 2009

  $13,000,000

September 30, 2009 through December 31, 2009

  $9,000,000

March 31, 2010 and each fiscal quarter ending thereafter

  $8,000,000

(c) Minimum Fixed Charge Coverage Ratio. Permit the Consolidated Fixed Charge
Coverage Ratio for each period of four consecutive fiscal quarters of the Parent
ending on the last day of each fiscal quarter set forth below to be less than
the ratio set forth below opposite such fiscal quarter:

 

Four Fiscal Quarters Ending

 

Minimum
Fixed Charge Coverage Ratio

First Amendment Effective Date through September 30, 2009

  1.25 to 1.00

December 31, 2009 and each fiscal quarter thereafter

  1.50 to 1.00

(f) Schedule 2.01 to the Credit Agreement is hereby amended to read as provided
on Schedule 2.01 attached hereto.

2. Conditions Precedent. This Amendment shall be effective upon satisfaction of
the following conditions precedent:

(a) The Administrative Agent shall have received counterparts of this Amendment
executed by the Borrower, the Guarantors, the Required Lenders and the
Administrative Agent.

(b) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, attaching resolutions of each Loan Party approving and
adopting this Amendment and authorizing the execution and delivery of this
Amendment and any documents, agreements or certificates related thereto and
certifying that such resolutions have not been amended, supplemented or
otherwise modified and remain in full force and effect as of the First Amendment
Effective Date.



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received (i) for the account of each
Lender executing this Amendment, a fee of $15,000 and (ii) any other reasonable
fees and expenses owing to the Administrative Agent, the Lenders or BAS.

3. Reaffirmation of Credit Agreement. The Credit Agreement and the obligations
of the Loan Parties thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms. This Amendment is a Loan Document.

4. Reaffirmation of Guaranties. Each Guarantor hereby (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents to which it is a party and
(c) agrees that this Amendment and all documents executed in connection herewith
do not operate to reduce or discharge such Guarantor’s obligations under the
Loan Documents to which it is a party.

5. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment shall in no manner impair or otherwise
adversely effect any of the Liens granted in or pursuant to the Loan Documents.

6. Representations and Warranties/No Default.

(a) By its execution hereof, each Loan Party hereby certifies that after giving
effect to this Amendment:

(i) each of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents is true and correct in all material respects as of
the date hereof as if fully set forth herein, except:

(A) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct as of such earlier
date;

(B) the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement;

(C) that any representation or warranty that is qualified by materiality or
Material Adverse Effect shall be true and correct in all respects as of the date
hereof (subject to clause (A) above); and

(ii) no Default or Event of Default has occurred and is continuing as of the
date hereof or would result after giving effect to the transactions contemplated
hereunder.

(b) By its execution hereof, each Loan Party hereby represents and warrants that
such Person has all requisite power and authority and has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Amendment and each other document executed in connection herewith to
which it is a party in accordance with their respective terms.



--------------------------------------------------------------------------------

(c) This Amendment and each other document executed in connection herewith has
been duly executed and delivered by the duly authorized officers of each Loan
Party, and each such document constitutes the legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms.

7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other secured electronic format (.pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

SPARK NETWORKS LIMITED, as Borrower By:   /s/ Brett A. Zane

Name:   Brett A. Zane Title:   Chief Financial Officer

SPARK NETWORKS, INC., as Parent By:   /s/ Brett A. Zane

Name:   Brett A. Zane Title:   Chief Financial Officer

MINGLEMATCH, INC., as Subsidiary Guarantor By:   /s/ Brett A. Zane

Name:   Brett A. Zane Title:   Treasurer

HURRYDATE, LLC, as Subsidiary Guarantor

By:   SPARK NETWORKS LIMITED, its Sole Member

By:   /s/ Brett A. Zane

Name:   Brett A. Zane Title:   Chief Financial Officer

SN EVENTS, INC., as Subsidiary Guarantor By:   /s/ Brett A. Zane

Name:   Brett A. Zane Title:   Chief Financial Officer

KIZMEET, INC., as Subsidiary Guarantor By:   /s/ Brett A. Zane

Name:   Brett A. Zane Title:   Chief Financial Officer and Treasurer

 

 



--------------------------------------------------------------------------------

ADMINISTRATIVE

AGENT:

  BANK OF AMERICA, N.A.,   as Administrative Agent   By:   /s/ Julie Yamauchi

  Name:   Julie Yamauchi   Title:   Senior Vice President

LENDERS:  

BANK OF AMERICA, N.A.,

as Lender, L/C Issuer and Swing Line Lender

  By:   /s/ Julie Yamauchi

  Name:   Julie Yamauchi   Title:   Senior Vice President

 



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Commitment    Applicable Percentage of
Revolving Commitment  

Bank of America, N.A.

   $ 25,000,000    100.000000000 %           

TOTAL

   $ 25,000,000    100.000000000 %           